Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 07/04/2022 has been entered. Claims 1, 4 and 15 have been amended. Claims 19-20 have been canceled. Claim 21 has been added. Claims 1, 3-18 and 21 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claim 21 is rejected under 35 U.S.C. 103 as unpatentable over Chai (US 20200394371 A1) in view of Tang (US 20210366990 A1).
Regarding claim 21, Chai (e.g., Figs. 3-5) discloses a display device, comprising: 
a first base substrate (substrate 100) and a fingerprint recognition structure (fingerprint recognition structure 200) located on a backlight side of the first base substrate (substrate 100); 
a plurality of light emitting sub-pixels (R, G, and B light emitting sub-pixels PIX; [0131]) in different colors (red, green, and blue, [0131]) and a plurality of via holes (holes 310) for pin-hole imaging located on a light-emitting side of the first base substrate (substrate 100); 
wherein the fingerprint recognition structure (fingerprint recognition structure 200) comprises: a plurality of fingerprint recognition devices (fingerprint recognition structure 200 comprising a plurality of fingerprint recognition devices, each including three sensor units SU corresponding to R, G, and B pixels, respectively); 
wherein at least one of the fingerprint recognition devices comprises: 
at least two photosensitive regions receiving different colors of light (each fingerprint recognition device includes three photosensitive elements SU receiving R, G, and B light emitted from R, G, and B pixels, respectively; [0136] and [0139]); and 
a color of light received by one of the photosensitive regions corresponds to an emitted color of a light emitting sub-pixel in one color (each fingerprint recognition device includes photosensitive elements SU receiving R, G, and B light emitted from R, G, and B pixels, respectively; [0136] and [0139]); 
wherein the fingerprint recognition structure (fingerprint recognition structure 200) further comprises: 
a second base substrate (substrate 201) bearing the fingerprint recognition devices (fingerprint recognition devices including photosensitive elements SU); 
at least one of the fingerprint recognition devices comprises: 
a photosensor (photodiode 250) and a detection transistor (transistor 230) located on the second base substrate (substrate 201); 
wherein the detection transistor (transistor 230) is located between a layer (layer 213) where the photosensor (photodiode 250) is located and the second base substrate (substrate 201); 

Chai does not disclose wherein the fingerprint recognition structure further comprises a color resistance layer as claimed. However, Tang (e.g., Fig. 2) discloses a display device, wherein the fingerprint recognition structure further comprises: a color resistance layer (color filter layer 160) located on a side of the first substrate (substrate 101) close to the photosensor (photosensor 201), the color resistance layer (color filter layer 160) comprises color resistance structures of different colors ([0073]; R, G, and B color), and the color resistance structures correspond to different photosensitive regions ([0073]; R, G, and B color filters corresponding to different photosensitive elements 201 to receive R, G, and G color light, respectively). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the color filters as taught by Tang to the fingerprint sensor of Chai. The combination/motivation would be to reduced unwanted light signal, increase a detection sensitivity, and obtain a full color fingerprint image.


Allowable Subject Matter
5.	Claims 1 and 3-18 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device including an optical fingerprint sensor. The closet prior arts, Yamazaki (US 20060011913 A1), Shinohara (US 20030189656 A1), Chai (US 20200394371 A1), Tang (US 20210366990 A1), and Kim (US 20150311258 A1), individually or in combination, discloses an OLED display device including an optical fingerprint sensor similar to the claimed invention, but fails to teach wherein the fingerprint recognition structure further comprises: a color resistance layer, the color resistance layer comprises at least two color resistance structures of different colors, the at least two color resistance structures correspond to different photosensitive regions, and an orthographic projection of one photosensor on the first base substrate overlaps with orthographic projections of the at least two color resistance structures in a color resistance unit on the first base substrate.
In addition, the closet prior arts of record does not teach a fingerprint recognition method, when determining all differences between electrical signals of the fingerprint recognition devices corresponding to the photosensitive regions meet a preset difference range, determining the first preset luminance intensity as the target luminance intensity; when determining that at least one of the differences between the electrical signals of the fingerprint recognition devices corresponding to the photosensitive regions does not meet the preset difference range, adjusting at least one first preset luminance intensity, and controlling the light emitting sub-pixels of which the color is same as the color of light received by the photosensitive regions in the display device to emit the light at a first preset luminance intensity again according to an adjusted first preset luminance intensity, until determining that all differences between electrical signals of the fingerprint recognition devices corresponding to the photosensitive regions meet the preset difference range.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7.	Lin (US 20200410202 A1) and  Chung (US 20180012069 A1) are cited to teach an OLED display device including an optical fingerprint sensor similar to the claimed invention.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691